Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s after final amendment/remarks and request for consideration under the AFCP 2.0 program filed 12/22/2021.  The after final amendments, arguments and request for consideration under the AFCP 2.0 program have been entered and reviewed. 
Claims 1-12 are currently pending.
The objection(s) of claims 4, 5, 8, and 9 are withdrawn in view of the above amendment.
The rejection of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.
The rejection of claims 1-4, 7, 8, and 10-12 under 35 U.S.C. 103 as being unpatentable over Hase et al. (US 2017/0062954) is withdrawn in view of the above amendment.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Yoshida et al. (US 2017/0117650) and Hase et al. (US 2017/0062954), alone or in combination fail to teach or suggest the claimed surface protection compositions and terminal-fitted electric wires thereof comprising a branched/carbon-carbon double bond chain-containing phosphorous compound and lubricant base oil having the recited kinematic viscosity and number-average molecular weight that do not contain (are free of) an amide compound or a consistency improver that gels with the lubricant base oil. 
Applicant discusses in the original specification the addition of a consistency improver/gelling agent or amide compound negatively deteriorates the applicability of the composition due to the formation of a gel-like high-consistency material with the lubricant base oil and the present invention preferably excludes such (para. [0004] and [0052]).  Applicant also discusses a kinematic viscosity of 10 mm2/s or higher at 100°C and number-average molecular weight of 400 or higher of the lubricant base oil improves the heat resistance of the composition while suppressing oxidative degradation of the lubricant base oil under high temperature conditions.  
Yoshida et al. teaches a metal surface coating composition comprising at least one phosphorous compound and a lubricant base oil useful for coating and protecting a terminal-fitted electrical wire (abstract, para. 0012-0014 and 0076).  Yoshida et al. teaches the phosphorous compound comprises a branched hydrocarbon group having 8 to 30 carbon atoms and is mixed in an amount of 0.005% to 4% by mass in terms of the phosphorous element based on the total amount of the composition (para. 0025, 0082, and 0093), and teaches the lubricant base oil has a kinematic viscosity at 100°C of 1-70 mm2/g (para. 0067).  However, Yoshida et al. requires the presence of an amide compound in an amount of 0.1-40% by mass of the total amount of the composition which functions as a semi-solidifying compound that semi-solidifies and makes gel with the initially liquid lubricant base oil (para. 0015 and 0103), which is excluded from the scope of the instant claims.  Thus, Yoshida et al. teaches away from the claimed compositions, and one of ordinary skill in the art would have no motivation to remove the amide compound since it is an essential element of the reference.  Removing the amide compound from the reference would render the prior art composition unsatisfactory for its intended purpose and change its principle of operation.  See also Applicant’s arguments regarding Yoshida et al. on pages 7-9 of the remarks filed 09/27/2021, which the Examiner found persuasive and agrees with. 
Hase et al. teaches a metal surface coating composition comprising at least one acidic phosphate ester compound and base oil useful for covering and protecting a terminal-equipped electrical wire (abstract and para. 0029).  Hase et al. teaches the acidic phosphate ester compound comprises a branched or carbon-carbon double bond group (para. 0019, 0036, and 0038).  While Hase et al. broadly teaches the base oil has fluidity within the temperature range of 20-200°C (para. 0045 and 0050), Hase et al. fails to teach or suggest the kinematic viscosity and number-average molecular weight of the base oil as that instantly claimed.  A person of ordinary skill in the art would also have no motivation or reasonable expectation of success in providing the viscosity parameter(s) of Yoshida et al. to Hase et al. since the viscosity parameter(s) taught by Yoshida et al. are germane to gelling semi-solid lubricant base oil blends with an amide compound/consistency improver, which is excluded from the scope of the instant claims and constitutes a teaching away from the claimed invention.  
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
January 5, 2022